IN THE
                         TENTH COURT OF APPEALS

                                No. 10-11-00405-CR

RENE BANDA,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                      From the County Court at Law No. 2
                           McLennan County, Texas
                         Trial Court No. 2010-4414-CR2


                         MEMORANDUM OPINION

      Rene Banda appealed his conviction. A motion to dismiss the appeal has now

been filed. Banda and his attorney personally signed the motion to dismiss.

      Accordingly, the appeal is dismissed. TEX. R. APP. P. 42.2(a).



                                        TOM GRAY
                                        Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed November 9, 2011
Do not publish
[CR25]